Citation Nr: 0420117	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-16 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for neurodermatitis 
and tinea versicolor, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for residuals of cold 
injuries of the hands.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from October 1952 to October 
1954.


FINDINGS OF FACT

1.  The veteran's service-connected neurodermatitis and tinea 
versicolor is manifested by slight symptoms that affect less 
than 20 percent of the body.  

2.  Cold injuries to the hands or residuals thereof were not 
shown in service; cold injuries of the hands or residuals 
thereof are not currently shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected neurodermatitis and tinea versicolor 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Codes 7806, 7813 (in effect before and 
after August 30, 2002).  

2.  Residuals of cold injuries to the hands were not incurred 
during active service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board of Veterans' Appeals (Board) finds 
that the claims on appeal have already been developed 
pursuant to the guidelines established in the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA).  More specifically, the Board first 
notes that the Board's denial of the claim for service 
connection for residuals of cold injuries of the hands will 
primarily be based on the fact that there are no currently 
diagnosed residuals of cold injuries of the hands, and with 
the lack of such evidence, the claim is not subject to 
further verification and the guidelines of the VCAA would 
arguably not even been applicable to the claim.  In addition, 
correspondence directed to the veteran in November 2001 
advised the veteran that he needed to provide evidence that 
he currently suffered from residuals of cold injuries to the 
hands, and thus the veteran was advised of the evidence 
needed to support his claim, and the respective obligations 
of the veteran and the Department of Veterans Affairs (VA) in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2003).  Similarly, with respect to the claim for an 
increased rating for the veteran's service-connected skin 
disorder, the veteran was advised in September 2000 of his 
need to submit evidence of recent treatment of his skin 
disorders and of VA's intent to schedule him for a new 
examination, and therefore, VA also provided notice of the 
respective obligations of VA and the veteran with respect to 
the development of this claim.  Id.  Thereafter, additional 
pertinent notice was provided in the May 2001 rating action, 
a rating action in July 2002, the September 2002 statement of 
the case, statements of the case issued in May 2003, and 
supplemental statement of the case, issued in March 2004.  
Finally, in correspondence dated in July 2003, VA once again 
advised the veteran of the evidence needed to support the 
claims and the respective obligations of VA and the veteran 
to obtain that evidence.  Id.  The Board notes that this 
correspondence once again advised the veteran that he needed 
to provide evidence of a current disability associated with 
cold injuries to the hands and evidence that his service-
connected skin disorder had gotten worse.

Moreover, the veteran has been provided with the applicable 
law and regulations, including the most recent rating 
criteria applicable to disorders of the skin, and there is no 
indication that there are any outstanding pertinent records 
that are not in the record or sufficiently addressed by 
documents in the claims file.

While the letters of September 2000, November 2001, and July 
2003 did not specifically request that the veteran "provide 
any evidence in the claimant's possession that pertains to 
the claim" pursuant to 38 C.F.R. § 3.159(b)(1) (2003), as 
demonstrated by the foregoing communications from the 
regional office (RO), the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VCAA requires is 
that the duty to notify is satisfied, and the claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The Board additionally notes that the record contains a June 
2002 VA examination report, an earlier October 2000 VA 
examination report, and numerous private and VA treatment 
records that do not contain a diagnosis of residuals of cold 
injuries to the hands or more than mild symptoms associated 
with the veteran's service-connected skin disorder.  

Therefore, based on all of the foregoing, the Board finds 
that remand of this matter for further notice and/or 
development under the VCAA would be an unnecessary waste of 
appellate time and resources.  


I.  Entitlement to an Increased Evaluation for 
Neurodermatitis and Tinea Versicolor

Background

The history of this disability shows that service connection 
for neurodermatitis and tinea versicolor was original granted 
in a rating decision in August 1959, at which time the 
disorder was assigned a 10 percent rating, effective from 
June 1959.  At this time, it was noted that service medical 
records revealed treatment for dermatitis of the right thigh 
and leg, and that August 1959 VA examination revealed skin 
involvement of the anterior chest, anterior shoulder area, 
mid portion of the right thigh, and the lateral portion of 
the upper arms.  

The veteran filed the subject claim for an increased rating 
in August 2000.

VA outpatient records for the period of February 1998 to 
August 2000, reflect that in April 1999, the veteran was 
treated for mild eczema.  Examination revealed 
hyperpigmentation and mild lichenification of the anterior 
neck and chest.  The impression was mild atopic dermatitis.  
Records from April 2000 indicate that the veteran was treated 
for hyperpigmentation of the back, shoulders, and neck.  The 
assessment was atopic dermatitis.  In August 2000, the 
veteran was treated for an allergic reaction involving the 
swelling of the face and nose.  The impression was hives.  

VA skin diseases examination in October 2000 revealed several 
urticated plaques on the shoulders predominately and on the 
upper chest.  There was no ulceration, exfoliation, or 
crusting, and the diagnosis was chronic urticaria, idiopathic 
at this point.  

Private medical records received in November 2000, include 
records from October 1999, which document the veteran's 
complaint of a pruritic rash in the groin area.  Examination 
revealed scattered popular eruptions in the groin and pelvic 
area.  The impression was tinea cruris.

VA outpatient records from November 2000 reflect treatment 
for angioedema and urticaria.  Examination of the skin 
revealed scattered hives on the back and neck.  The 
assessment was urticaria/angioedema.

Additional VA treatment records received in January 2002 for 
the period of March 1963 to October 2001, include records 
from February 2001, which reflect additional treatment for 
hives and swelling.  Examination of the skin revealed 2 by 5 
centimeter circular raised nonerythematous lesions on the 
flank that were pruritic.  The assessment was idiopathic 
angioedema/urticaria.

VA examination in June 2002 revealed that the veteran was 
previously hospitalized for angioedema and urticaria in 1968.  
The veteran indicated that he had been told that he was 
allergic to a variety of things, and that he had experienced 
an allergic reaction during the previous summer with 
angioedema and urticaria.  The examiner noted that the 
veteran carried the diagnosis of neurodermatitis, urticaria, 
tinea cruris, and a past history of tinea versicolor.  The 
veteran currently did not have any symptoms related to 
angioedema or urticaria.  Currently, the veteran's chief 
complaint was constant groin rash, with itching in the groin 
and occasional body itching with other complaints.  Physical 
examination revealed no ulceration, exfoliation, or crusting.  
There was also no evidence of systemic or nervous 
manifestations.  There was no evidence of tinea versicolor.  
Tinea cruris was noted in the genital area.  The diagnosis 
was urticaria and angioedema in remission, and tinea cruris.


Rating Criteria and Analysis

The veteran's service-connected skin disorder is currently 
assigned a 10 percent rating under Diagnostic Code 7806, 
which provided a 10 percent rating for slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  38 C.F.R. § 4.119, Diagnostic Code 
7806 (in effect prior to August 30, 2002).  The Board notes 
that this is a protected rating under 38 U.S.C.A. § 110 (West 
2002).  The Board also notes that while the record also 
reflects recent diagnoses of angioedema and urticaria, the 
veteran is not service-connected for these disorders, and in 
any event, June 2002 VA examination did not reveal any 
current symptoms related to these disorders.  In fact, that 
examination did not reveal any symptoms related to the 
veteran's service-connected skin disability other than tinea 
cruris in the groin area.  Thus, under the criteria in effect 
prior to August 30, 2002, the Board finds that the veteran's 
tinea cruris in the groin area continues to be at best 
consistent with a 10 percent rating under the "old" rating 
criteria, i.e., slight, if any, exfoliation, exudation or 
itching, on a nonexposed surface or small area.  The type of 
extensive symptoms or marked disfigurement required for 
higher ratings under the "old" criteria are clearly not 
indicated.  

The Board further finds that while there were symptoms of 
eczema on the neck and chest in April 1999, and 
hyperpigmentation of the back, shoulders, and neck in April 
2000, these symptoms were characterized as mild in April 
1999, and there is no indication that they were manifested at 
the time of the filing of the veteran's claim for increased 
rating in August 2000.  In fact, there is no evidence of 
treatment for neurodermatitis, eczema, or tinea versicolor 
since the filing of the veteran's claim for increased rating.  

As for entitlement to an increased rating based on the 
criteria in effect on and after August 30, 2002, the Board 
finds that an increased rating is still not warranted.  More 
specifically, as was noted above, the only symptoms currently 
manifested that are related to the veteran's service-
connected disability involve the groin area, and thus, the 
Board finds that Diagnostic Codes 7806 (Dermatitis or Eczema) 
or 7813 (Dermatophytosis) are for application.  Under either 
of these Diagnostic Codes, the next higher rating of 30 
percent requires that symptoms cover 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly during the past 12-month period.  
Here, the Board finds that tinea cruris in the groin area 
would not affect 20 to 40 percent of the body and there is no 
indication that such condition has required systemic therapy.  
Clearly, the veteran's tinea cruris does not affect an area 
of more than 40 percent of the body or require constant or 
near-constant systemic therapy as to entitle the veteran to 
the highest rating of 60 percent for this disability.  

Accordingly, based on all of the foregoing reasons, the Board 
finds that a preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's service-
connected neurodermatitis and tinea versicolor.


II.  Entitlement to Service Connection for Residual of Cold 
Injuries of the Hands

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

None of the veteran's service medical records discloses any 
reference to cold injuries to the hands or residuals thereof.  
At the separation medical examination in September 1954, no 
history of in-service cold injuries of the hands or residuals 
thereof was recorded, and there were no findings at that time 
associated with cold injuries of the hands.  

The veteran's original claim for compensation in June 1959 
did not request service connection for residuals of cold 
injuries of the hands.  A subsequent claim for service 
connection for a left knee disorder, dated in February 1968, 
also does not request service connection for residuals of 
cold injuries of the hands.  VA medical records from February 
1968 do indicate an undiagnosed disease of the hands and 
periorbital areas but such symptoms were not related to 
service.  These symptoms were also noted in the ankles and 
knees and were reportedly related to the veteran's occupation 
as a welder.

A VA examination report from October 1969 notes that the 
veteran continued to complain of intermittent tightness in 
the hands, but examination revealed no effusion or swelling 
in any of the joints.  The diagnosis was probable rheumatoid 
arthritis on a historical basis only.  

A VA examination report from June 1972 reflects a diagnosis 
of collagen disease, manifested by joint swelling and 
tenderness.

A private medical report from February 1995 reflects that the 
veteran complained of painful swelling on his right hand for 
the previous three to four weeks.  He denied any history of 
trauma or injury and denied any prior history of similar 
pain.  Examination revealed an approximately one centimeter 
firm, swollen area near the base of the second metacarpal.  
The assessment included probable ganglion cyst of the right 
hand with minimal symptoms.  X-rays taken at this time 
revealed negative findings.  

The veteran filed the subject claim for service connection 
for residuals of cold injury to his hands in October 2001.

Additional VA treatment records were received in January 2002 
for the period of March 1963 to October 2001.  These records 
reflect that the veteran was examined by VA in February 1968 
with complaints of swelling in the fingers, hands, feet, and 
ankles.  In April 1968, the veteran complained of slight 
swelling of the hands beginning in December 1967.  Later, the 
swelling spread to other areas of the body.  The impression 
was edema of unknown origin.  In March and October 1969, the 
veteran continued to complain of swelling of the hands.  

VA cold injury protocol examination in June 2002 revealed 
that the veteran reported that he was stationed in Korea from 
October 1953 to October 1954.  Prior hospitalizations 
included one in 1968 for angioedema and urticaria.  
Currently, the veteran's chief complaint related to a rash 
that he would get on his hands.  The veteran recalled an 
episode where he was on guard duty and his hands got blue on 
the fingers and nail tips.  His fingers got numb and cold.  
He put them in hot water for treatment.  He denied any other 
symptoms at that time and there was no formal treatment.  
Current symptoms included pain when his hands got cold.  The 
edema of the hands also reportedly occurred when he got 
generalized urticaria.  He also complained of stiffness of 
the hands, that the skin would get "bluish," and numbness.  
The cold symptoms only occurred in the winter.  The pain was 
located in the fingers and fingertips.  

Physical examination revealed that no evidence of scars 
related to the hand.  There was also no missing nails, no 
fungus or atrophy, no pain or numbness, and no weakness or 
swelling.  X-rays revealed negative findings.  The diagnosis 
was that there was no disease found of the hands.  The 
examiner commented that current symptoms of cold fingers were 
more likely than not related to aging.  She further commented 
that there was no evidence of symptoms or treatment in the 
military, noting that he was not seen by a medic and there 
was otherwise no evidence to support his being in an area of 
extreme cold with limited cold weather equipment.


Analysis

The Board has considered the evidence relevant to this claim, 
and finds that it shows no current diagnosis of residual 
disability identified as a residual of cold injuries of the 
hands.  In addition, September 1954 separation examination 
was negative for any relevant complaints or findings, as was 
post-service treatment until February 1968, at which time 
swelling of the hands was reported beginning in December 
1967.  However, the primary problem with respect to this 
claim is the lack of current evidence of any residual of cold 
injuries of the hands.  In fact, while various diagnoses have 
been rendered with respect to the veteran's hands and 
fingers, not one of the diagnoses has been attributed to cold 
exposure, and some have specifically been related to 
arthritis and the veteran's previous occupation as a welder.  

Moreover, the VA cold injury protocol examiner concluded in 
June 2002 that there was no disease of the hands.  The Board 
finds that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  This conclusion is based on the 
statutory language that provides that compensation is only 
authorized where there is "disability," which the Board 
believes must be taken to require the actual current 
existence of "disability," not the transitory showing of 
"disability" at some intermediate point between disease or 
injury in service and the current adjudication.  See Chelte 
v. Brown, 10 Vet. App. 268 (1997).  

The Board recognizes that the veteran attributes certain 
symptoms he experiences in his hands during winter to an 
episode where he was exposed to cold weather conditions in 
Korea while on guard duty.  However, it has been held that 
claimants unversed in medicine are not competent to make 
medical determinations involving medical diagnosis or 
causation.  In other words, since the veteran has had no 
specialized training in medicine, his assertion that he 
currently has residuals of cold injuries of the hands which 
are related to certain symptoms he experience in service, 
carries no weight.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In addition, the June 2002 examiner found no current 
disease of the hands and further commented that symptoms of 
cold fingers were more likely than not related to aging, and 
there was otherwise no evidence to support his being in an 
area of extreme cold with limited cold weather equipment.

Therefore, based on all of the foregoing factors, the Board 
finds that a preponderance of the evidence is against the 
claim.  



ORDER

Entitlement to an evaluation in excess of 10 percent for 
neurodermatitis and tinea versicolor is denied.

The claim for service connection for residuals of cold 
injuries of the hands is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



